             Case 2:19-cr-00136-MCE Document 118 Filed 08/27/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         CASE NO. 2:19-CR-136-MCE
12                               Plaintiff,            STIPULATION REGARDING USE OF
                                                       VIDEOCONFERENCING DURING PLEA
13                         v.                          HEARING; ORDER
14   ALONZO LOPEZ-VALDIVIA,                            DATE: September 3, 2020
                                                       TIME: 10:00 a.m.
15                               Defendant.            COURT: Hon. Morrison C. England, Jr.
16

17                                             BACKGROUND

18          On August 22, 2019, the grand jury returned an indictment charging Defendant Alonzo Lopez-

19 Valdivia with a violation of 21 U.S.C. §§ 846, 841(a)(1) – conspiracy to manufacture at least 1,000
20 marijuana plants (“Count One”); 21 U.S.C. § 841(a)(1) – manufacturing at least 1,000 marijuana plants

21 (“Count Two”); and 18 U.S.C. § 1361 – depredation of public lands and resources (“Count Three”).

22 Docket No. 11.

23          On or about August 24, 2020, the United States and Defendant agreed to enter into a written plea

24 agreement.

25          On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act

26 (“CARES Act”). The CARES Act empowered the Judicial Conference of the United States and Chief

27 District Judges to authorize felony plea and sentencing hearings by video or telephonic conference if,

28 because of emergency conditions caused by the COVID-19 pandemic, 1) such hearings “cannot be

      STIPULATION REGARDING PLEA HEARING                1
30
              Case 2:19-cr-00136-MCE Document 118 Filed 08/27/20 Page 2 of 5


 1 conducted in person without seriously jeopardizing public health and safety;” 2) “the district judge in a

 2 particular case finds for specific reasons that the plea or sentencing in that case cannot be further

 3 delayed without serious harm to the interests of justice;” and 3) the defendant consents. Id., Pub. L.

 4 116-23 § 15002(b)(2), § 15002(b)(4).

 5           On March 29, 2020, the Judicial Conference of the United States made the findings required by

 6 the CARES Act, concluding that “emergency conditions due to the national emergency declared by the

 7 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to the

 8 Coronavirus Disease 2019 (COVID-19) have materially affected and will materially affect the

 9 functioning of the federal courts generally.”

10           On March 30, 2020, the Chief Judge of this District, per General Order 614, also made the

11 findings required by the CARES Act: “[F]elony pleas under Rule 11 of the Federal Rules of Criminal

12 Procedure and felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be

13 conducted in person without seriously jeopardizing public health and safety.” On June 29, 2020, the

14 Chief Judge of this District, per General Order 620, reaffirmed these findings and authorized

15 videoconferencing under the CARES Act for another 90 days. Accordingly, the findings of the Judicial

16 Conference and General Orders 614 and 620 establish that sentencings cannot take safely take place in

17 person.

18            In order to authorize plea hearings by remote means, however, the CARES Act—as currently

19 implemented by General Order 620—also requires district courts in individual cases to “find, for
20 specific reasons, that felony pleas or sentencings in those cases cannot be further delayed without

21 serious harm to the interests of justice.” The CARES Act and General Order 620 further require that the

22 defendant consent to remote proceedings. Finally, the remote proceeding must be conducted by

23 videoconference unless “videoconferencing is not reasonably available.” In such cases, district courts

24 may conduct hearings by teleconference.

25           The parties hereby stipulate and agree that each of the requirements of the CARES Act and

26 General Order 620 have been satisfied in this case. They request that the Court enter an order making

27 the specific findings required by the CARES Act and General Order 620, so that the change of plea in

28

      STIPULATION REGARDING PLEA HEARING                  2
30
              Case 2:19-cr-00136-MCE Document 118 Filed 08/27/20 Page 3 of 5


 1 this matter may take place via videoteleconference. Specifically, for the reasons further set forth below,

 2 the parties agree that:

 3          1)      The plea hearing in this case cannot be further delayed without serious harm to the

 4 interest of justice, given the public health restrictions on physical contact and court closures existing in

 5 the Eastern District of California and the large and growing backlog of criminal and civil cases in the

 6 District; and

 7          2)      The defendant waives his physical presence at the hearing and consents to remote hearing

 8 by Videoconference.

 9                                                STIPULATION

10          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

11 through defendant’s counsel of record, hereby stipulate as follows:

12          1.      The Governor of the State of California declared a Proclamation of a State of Emergency

13 to exist in California on March 4, 2020.

14          2.      On March 13, 2020, the President of the United States issued a proclamation declaring a

15 National Emergency in response to the COVID-19 pandemic.

16          3.      In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

17 other public health authorities have suggested the public avoid social gatherings in groups of more than

18 10 people and practice physical distancing (within about six feet) between individuals to potentially

19 slow the spread of COVID-19. The virus is thought to spread mainly from person-to-person contact,
20 and no vaccine currently exists.

21          4.      These social distancing guidelines – which are essential to combatting the virus – are

22 generally not compatible with holding in-person court hearings.

23          5.      On March 17, 2020, this Court issued General Order 611, noting the President and

24 Governor of California’s emergency declarations and CDC guidance, and indicating that public health

25 authorities within the Eastern District had taken measures to limit the size of gatherings and practice

26 social distancing. The Order suspended all jury trials in the Eastern District of California scheduled to

27 commence before May 1, 2020.

28

      STIPULATION REGARDING PLEA HEARING                  3
30
              Case 2:19-cr-00136-MCE Document 118 Filed 08/27/20 Page 4 of 5


 1          6.       On March 18, 2020, General Order 612 issued. The Order closed each of the courthouses

 2 in the Eastern District of California to the public. It further authorized assigned district court judges to

 3 continue criminal matters after May 1, 2020. General Order 612 incorporated General Order 611’s

 4 findings regarding the health dangers posed by the pandemic.

 5          7.       On April 16, 2020, the Judicial Counsel of the Ninth Circuit declared a judicial

 6 emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low

 7 resources across its heavy caseload.” The report accompanying the Judicial Counsel’s declaration

 8 analyzed the public safety dangers associated with the COVID-19 pandemic and examined both the

 9 District’s caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in

10 weighted filings) and its shortage of judicial resources (the District is currently authorized only six

11 district judges; two of those positions are currently vacant). The report further explained that a backlog

12 of cases exists that “can only start to be alleviated” when the CDC lifts its guidance regarding gatherings

13 of individuals.

14          8.       On April 17, 2020, General Order 617 issued, continuing court closures through June 1,

15 2020 and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

16          9.       On May 13, 2020, General Order 618 issued, continuing court closures “until further

17 notice,” and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

18          10.      Given these facts, it is essential that Judges in this District resolve as many matters as

19 possible via videoconference and teleconference during the COVID-19 pandemic. By holding these
20 hearings now, this District will be in a better position to work through the backlog of criminal and civil

21 matters once in-person hearings resume.

22          11.      The guilty plea hearing in this case accordingly cannot be further delayed without serious

23 harm to the interests of justice. If the Court were to delay this hearing until it can be held in-person, it

24 would only add to the enormous backlog of criminal and civil matters facing this Court, and every Judge

25 in this District, when normal operations resume.

26 / / /

27 / / /

28 / / /

       STIPULATION REGARDING PLEA HEARING                  4
30
             Case 2:19-cr-00136-MCE Document 118 Filed 08/27/20 Page 5 of 5


 1          12.     The defendant consents to proceed with his guilty plea hearing by video-teleconference.

 2          IT IS SO STIPULATED.

 3
      Dated: August 25, 2020                                  MCGREGOR W. SCOTT
 4                                                            United States Attorney
 5
                                                              /s/ DAVID W. SPENCER
 6                                                            DAVID W. SPENCER
                                                              Assistant United States Attorney
 7

 8
      Dated: August 25, 2020                                  /s/ Christopher Cosca
 9                                                            Christopher Cosca
10                                                            Counsel for Defendant
                                                              ALONZO LOPEZ-VALDIVIA
11

12
                                                      ORDER
13
            1.      The Court adopts the findings above.
14
            2.      Further, the Court specifically finds that:
15
                    a)      The plea hearing in this case cannot be further delayed without serious harm to
16
            the interest of justice; and
17
                    b)      The defendant has waived his physical presence at the hearing and consents to
18
            remote hearing by videoconference.
19
            3.      Therefore, based on the findings above, and under the Court’s authority under § 15002(b)
20
     of the CARES Act and General Order 620, the plea hearing in this case will be conducted by
21
     Videoconference.
22
            IT IS SO ORDERED.
23
     Dated: August 26, 2020
24

25

26

27

28

      STIPULATION REGARDING PLEA HEARING                  5
30
